PER CURIAM.
We reverse an order of contempt entered against the appellant-father for failure to pay child support for a five-week period during which he was unemployed. Where the father presented substantial and competent evidence showing that his temporary unemployment was due to an involuntary layoff, that he had no other financial resources, and that he sought and obtained new employment, he sustained his burden to show that the failure to pay, during the short-term period of unemployment, was not willful. Bowen v. Bowen, 471 So.2d 1274 (Fla.1985).
Reversed and remanded.